DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5-9, 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 5, the claim dependency should be changed from “claim 2” to -- claim 3 -- to avoid the antecedent basis lacking regarding the term “the penalty value” recited in lines 5-6.  Line 5, it is confusing and ambiguous for reciting “and/or” since it is unclear as to what is the intended claim limitation.  For examination purpose, the term will be treated as “or” only.
 	In claim 6, lines 1-2, it is confusing and ambiguous for reciting “generating an alarm when the synchronization source is determined as available” since an alarm is usually generated when the synchronization source is determined as unavailable (i.e. upon failure).
 	In claim 7, the claim dependency should be changed from “claim 2” to -- claim 3 -- to avoid the antecedent basis lacking regarding the terms “the penalty value”, “the count”, “the threshold” and “the second period” recited in lines 1-2.
 	Claims 8-9 are rejected for depending on claim 7.
 	Claims 17-19 and 21 are rejected for substantially same reasons as claims 5-7 and 9, respectively, except each claim is in an apparatus claim format.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Document entitled “Transmission and Multiplexing (TM); Generic requirements of transport functionality of equipment; Part 6-1: Synchronization layer functions” published in by ETSI in ETS 300 417-6-1 (cited by the applicant), hereinafter referred to as ETSI Document.
 	Referring to claim 1, the ETSI Document discloses a method for determining an availability of a synchronization source in a communication system, comprises (see page 19, para. 4.9 "WTR time”): detecting a stability of the synchronization source when the synchronization source recovers from a failure ("fault free for a certain time”; the WTR period is "when" the stability of the synchronization source is detected, e.g. the synchronization is still failing or failed again); and determining the availability of a synchronization source based on the detected stability of the synchronization source (if during the WTR period the synch source is failing, then the source is not available; if must be noted that the feature "availability” is not further specified nor its use).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ETSI Document in view of Derrico in Patent No. US 9,762,340 B1 (cited by the applicant).
 	Referring to claim 2, the ETSI Document further discloses that the detecting the stability of the synchronization source when the synchronization source recovers from the failure comprises: starting a first period when the synchronization source recovers from the failure (“hold-off time and Wait-to-Restore (WTR) time”); and detecting within the first period to identify whether the synchronization source is stable or not (page 20, Sections 4.8 and 4.9).
 	The ETSI Document differs from the claim, it does not disclose that the identify whether the synchronization source is stable or not is based on whether there is a flap occurred in the synchronization source, which is well known in the art and commonly applied in communications field for providing synchronization monitor and control purpose.

 	Therefore, it would have been obvious to one of ordinary skill in the art to further modify the method of the ETSI Document with the technical feature from Derrico, to provide conventional synchronization monitor and control scheme to further enhance the system reliability and efficiency.
  	Referring to claim 4, the ETSI Document in view of Derrico disclose that determining the availability of the synchronization source based on the detected stability of the synchronization source further comprises: determining the synchronization source as available if the synchronization source is identified as stable; or determining the synchronization source as unavailable if the synchronization source is identified as instable (page 20, Sections 4.8 and 4.9 in the ETSI Document).
 	Referring to claim 13, claim 13 is rejected for substantially same reason as claim 1, except claim 13 is in an apparatus claim format, which is taught by Derrico (col. 2, line 48 to col. 3, line 16, col. 9, line 39 to col. 10, line 25, and FIG. 5).
 	Referring to claims 14 and 16, claims 14 and 16 are rejected for substantially same reasons as claims 2 and 4, except each of claims 14 and 16 is in an apparatus claim format, which is taught by Derrico (col. 2, line 48 to col. 3, line 16, col. 9, line 39 to col. 10, line 25, and FIG. 5).
Allowable Subject Matter
Claims 3, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9, 17-19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Slater and Brune et al. are cited to show the common feature of synchronization monitor and control in communications system similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465